Citation Nr: 0501707	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-28 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
August 1965 to August 1968.  

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Service connection is also in effect for diabetes mellitus, 
Type II, as a result of Agent Orange exposure, currently 
rated as 20 percent disabling; shell fragment wound to the 
head, rated as 10 percent disabling; and shell fragment wound 
to the right shoulder, rated as noncompensably disabling.

A number of other issues have been raised before and during 
the course of the current appeal; none are part of the 
current appeal.



FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's PTSD 
is manifested by GAF ranging from 44-60, with persistent 
hallucinations and intrusive imagery, major depression and 
anxiety, hypervigilance, wide-ranging memory deficits, 
intermittent inability to perform activities of daily living, 
frequent nightmares, multiple sleep disturbances, increased 
startle response and hostility, continual irritability and 
virtual isolation at home and in his community; he maintains 
modest daily symptomatic control only with the use of 
multiple medications.

2.  The veteran's PTSD alone results in total occupational 
and social impairment.




CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met. 
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background

The veteran had active service in the U.S. Marine Corps from 
August 1965 to August 1968.  He was in Vietnam for almost 13 
months.  According to the Presidential Unit Citation 
paperwork in his name, during this time the Third Marine 
Division (Reinforced) operated in the northern-most 5 
provinces of South Vietnam, successfully executing the 
missions of an intensive pacification program, defending and 
occupying key terrain, and seeking and destroying the enemy.  
They were involved in some 80 major combat operations, 
including specific actions in Quang Tri Province, mentioned 
by the veteran on numerous occasions as the locations of many 
of his PTSD stressor incidents.  The veteran was basically a 
forward observer, with a military occupational specialty 
(MOS) of cannoneer, and additional experience as an 
Ammunition Proof Technician.  He earned the Purple Heart 
Medal for his first combat injury (for which he was 
hospitalized in Da Nang), and was thereafter wounded in 
combat again; he was recognized as a rifle marksman (7.61 
mm).

Extensive psychiatric evaluations and outpatient treatment 
reports are in the file for comparative purposes.  The 
veteran has been seen for counseling and therapy of a variety 
of types, reports from which are also of record.  

A July 1999 VA psychiatric examination noted that he had been 
actively reliving a number of his combat incidents.  He had 
poor appetite, was very depressed and had sleep disturbances 
including nightmares.  He had been given a number of 
medications for his various symptoms.  On examination, his 
affect was of moderate tension and anxiety.  His mood was of 
moderate depression with a considerable amount of underlying 
anger.  Diagnosis was PTSD with alcohol abuse in the past.  
His Global Assessment of Functioning (GAF) score was 65.

On VA examination in November 2001, the veteran reported that 
he had continued his outpatient care.  He stated that he had 
flashbacks, nightmares, bad feelings and memories and 
anxiety.  He had previously used alcohol but because of other 
medical problems, he no longer did so.  He reported that he 
really has never had anything that could be called a 
remission in psychiatric symptoms.  

He was continuing to take numerous medications.  On the day 
of the examination, he was described as pleasant but somewhat 
paranoid.  He said he had recurrent serious flashbacks, and 
reported recurrent thoughts about helicopters.  He had some 
survival guilt, and felt responsible for the death of others 
in the helicopter.  He would have panic attacks when going 
over a high bridge, and was somewhat hyperactive during the 
interview.  And even while he was joking, he was also 
somewhat anxious.  His mood was slightly elated and his 
affect anxious.  He had trouble sleeping at night, especially 
if he tried to do so without medications.  He had some memory 
deficits in all activities.  Moderately severe PTSD was 
diagnosed.  GAF was 60.

Numerous therapy reports are in the file showing the 
veteran's progress.  In January 2003, the veteran reported 
his in-service experiences in detail.  He said that after he 
returned from service he had worked as a car salesman for 6 
months at one location and then for a similar amount of time 
at another dealership.  He was then hired as a traveling 
salesman for 2 years, but did this with great difficulty  as 
he was assigned to a site with no windows and he could not 
stand that.  He tried working as an outside salesman for 
awhile and then for a realty firm selling franchises.  
Eventually he returned to his home state and was hired by 
another ex-Marine who said he hired him because he knew no 
one else would do so.  However, the boss died and he lost 
that job as well.  He tried several other jobs for brief 
periods, and then went to his wife's uncle, also another ex-
Marine.  He was unable to do that job as well, albeit it had 
been a job leasing cellular phone sites and required only a 
minimal amount of social contact.  He had then briefly tried 
to be a lobbyist for the phone industry but had not worked 
since his heart attack in 1995.  He had tried to work for 2-3 
weeks but was unable to do so because of physical and 
emotional stress.

He said he had stropped drinking with the heart attack.  
There had been lows and highs in his marriage.  He had been 
under considerable financial pressure, lost his home, and 
developed increasing nightmares, anger, irritability, 
depression and was short tempered; he had divorced in 1998.

The veteran said he had regular nightmares on a weekly basis 
and often had them nightly.  He had experienced an untoward 
incident when hunting, a sport which he had previously 
enjoyed, and had not hunted since then.  He was very careful 
about what he watched on television because of his fear of 
exposure to those sights which would lead to depression and 
required his being withdrawn.  Noises and smells also caused 
frequent bad problems, and the smell of WD40 would 
precipitate attacks.  He had markedly diminished interests, 
and a feeling of detachment and restricted range of affect.  
Although he was not now actively suicidal, he had a sense of 
a foreshortened future, and manifested episodes of 
irritability and outbursts of anger, and had great difficulty 
concentrating.  He said he had vivid combat dreams 3-4 times 
a month, and exaggerated startle response when he heard loud 
noises and hypervigilance.  Diagnoses were PTSD and 
depression with a GAF of 44.

On VA examination in February 2003, an abbreviated history 
was noted.  GAF was felt to be about 60 for the diagnosed 
PTSD and major depression.

Subsequent outpatient reports show ongoing problems with 
depression and anger.  He is shown to take numerous 
medications.  The veteran is noted to suffer from panic 
attacks, flattened affect, reduced reliability and 
productivity, memory problems, sleep difficulties, poor 
motivation and extremely limited social contact. 



Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated.    

The Board notes that the veteran's record shows that he has a 
long history of occupational problems, but it appears that he 
is now no longer able to fulfill work obligations to himself 
and his employers.  He was retained for awhile in what must 
be described as sheltered employment, via relatives with ex-
Marine contacts.  However, even in that environment, he no 
longer has the capacity to function physically within the 
work situation or the ability to concentrate or otherwise 
function mentally to handle the tasks at hand.  He has become 
increasingly dependent upon medications to abate the mental 
health symptoms.  The veteran's overall mental instability 
has now deteriorated to the point where he has such severe 
mood variations that his GAF has been ranging from 44-60 at 
most. 

The veteran has low self esteem; and behaves with hostility 
and increasingly antisocial mannerisms.  He has regular and 
significant sleep disturbance with nightmares, and is 
increasingly angry, frightened, paranoid and irritable.  He 
is estranged from his community, staying at home and doing 
pretty much nothing, all of which causes stress and 
compounded self-deprecation. 

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on what 
little remains of his fragile family life.  His social 
interactions are nil; he has been divorced since 1998 because 
of his mental health problems.  

The veteran is hypervigilant and has a variety of sleep 
disturbances which also contribute to his being more nearly 
than not totally impaired in his social environment.  
Occupationally, he is now to the point where he cannot work 
in significant part due to his PTSD and major depression. 

The Board finds that even without the other heart problems 
and his multiple service-connected combat injuries and Agent 
Orange related diabetes mellitus, his PTSD and depression, 
alone, would render him unable to find and retain work.

The Board finds that although the evidence is not entirely 
unequivocal, the veteran is found to be entirely credible, 
and with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.







ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


